Title: To George Washington from Paul-François-Jean-Nicolas, comte de Barras, 17 May 1781
From: Barras, Paul-François-Jean-Nicolas, comte de
To: Washington, George


                        
                            Monsieur
                            Newyork, Ce 17. Mai 1781
                        
                        J’ai reçu la lettre que vôtre Excellence m’a fait l’honneur de m’écrire en datte du 14. Mai, j’aurois bien
                            désiré pouvoir aller au rendez vous que vous m’avés donné conjointement avec M. de Rochambeau, je suis bien faché que les
                            circonstances ne me permettent pas d’avoir l’honneur de faire connoissance avec vôtre Excellence; M. le Cte de Rochambeau
                            vous fera part des raisons qui me privent de vous témoigner de vive voix combien je Serai enchanté de faire tout ce qui
                            pourra être avantageux pour le Service des Etats unis. 
                        M. Le Cte de Rochambeau vous fera part des Reponses que j’ai faites pour ce qui concerne les objets relatifs
                            à L’Escadre du Roi que je commande. 
                        Je prie Vôtre Excellence de vouloir bien recevoir mes remercimens Sur ce qu’elle me dit d’honnête et
                            d’obligeant Sur mon arrivée. 
                        Je Suis, avec respect Monsieur De Vôtre Excellence Le très humble et très obéissant Serviteur 
                        
                            barras 
                        
                    